Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 1 of 28 PageID: 60




RACHAEL A. HONIG
Acting United States Attorney
MICHAEL E. CAMPION
SUSAN MILENKY
Assistant U.S. Attorneys
970 Broad Street, Suite 700
Newark, NJ 07102
Tel: (973) 645-3141
michael.campion@usdoj.gov
susan.millenky@usdoj.gov

PAMELA S. KARLAN
Principal Deputy Assistant Attorney General
Civil Rights Division
SAMEENA SHINA MAJEED
Chief
TAMAR HAGLER
Deputy Chief
RYAN G. LEE
NOAH D. SACKS
Trial Attorneys
United States Department of Justice
Civil Rights Division
Housing & Civil Enforcement Section
150 M Street, NE
Washington, DC 20530
Phone: (202) 305-1901
Noah.Sacks@usdoj.gov

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                              Civil Action No. 3:21-cv-04633
                       Plaintiff,
           v.
                                              CONSENT ORDER
 TOWNSHIP OF TOMS RIVER, NJ,

                       Defendant.
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 2 of 28 PageID: 61




                               I. INTRODUCTION

      1. On December 9, 2018, the United States initiated an investigation of

alleged violations by the Township of Toms River, identified in Paragraph 2, below,

of the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”) 42

U.S.C. §§ 2000cc et seq. The Township cooperated fully with that investigation.

Following that investigation, the United States was authorized to file a Complaint

in federal district court, and the parties entered into discussions and reached an

agreement to the terms of this Consent Order.

      2. In its Complaint, the United States alleges that the Township of Toms

River violated RLUIPA by enacting and applying its Land Use and Development

Regulations (“Land Use Regulations”), beginning in 2009, that impose unreasonable

limits on places of worship within the Township (see 42 U.S.C. § 2000(b)(3)(B)),

treat religious assemblies and institutions less favorably than nonreligious

assemblies and institutions (see 42 U.S.C. § 2000cc(b)(1)), and impose a substantial

burden on the exercise of religion by religious communities, including the Orthodox

Jewish community. See 42 U.S.C. § 2000cc(a)(1).

                            II. STIPULATED FACTS

      3. Defendant Toms River is a municipality in Ocean County, New Jersey.

      4. According to the 2010 Census, Toms River has approximately 89,000

residents.




                                          2
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 3 of 28 PageID: 62




        5. Toms River has a growing Orthodox Jewish community, many members of

which have moved from the Township of Lakewood, NJ, which borders Toms River

on the north.

        6. At least 1,000 Orthodox Jewish families live in Toms River.

        7. Toms River is governed by a Township Council composed of seven

members—four of whom represent one of four wards of the Township and three of

whom are chosen at-large.

        8. The Township Council is responsible for adopting Township legislation,

including its Land Use Regulation. See Code of the Township of Toms River

(“Township Code”) § 5-11.

        9. Defendant Toms River is responsible for the acts and omissions of its

agents and agencies.

        10. There are currently no Orthodox Jewish houses of worship in Toms River.

        11. Orthodox Jewish religious law prohibits the use of automobiles, or any

other form of powered vehicle, on the Sabbath and all major Jewish holidays. 1

        12. Orthodox Jewish houses of worship tend to be smaller than houses of

worship of other faiths and even other denominations of Judaism, typically ranging

between 25 and 150 congregants (with some larger gatherings with as many as 200

on high holidays).




1
  Orthodox Jewish religious law does not prohibit Orthodox Jewish adherents from parking automobiles or other
powered vehicles at houses of worship on the eve of the Sabbath or a major holiday for use after the Sabbath or
major holiday has ended—a practice sometimes utilized depending on distances to houses of worship and
ambulatory ability.


                                                        3
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 4 of 28 PageID: 63




         13. Between March 2009 and October 2017, the Township amended its Land

Use Regulations to significantly reduce the number of parcels eligible for houses of

worship by reducing the number of zoning districts where houses of worship are

allowed either as of right 2 or conditionally, and by significantly increasing the

minimum acreage size—from two to ten acres—required to develop a house of

worship. These post-2009 amendments to the Land Use Regulations have

significantly reduced both the number of parcels and acreage of parcels where

houses of worship are allowed as of right or conditionally.

         14. The post-2009 amendments also eliminated houses of worship as a

conditional use in many of the residential zoning districts located in the northern

area of the Township where population growth, including the growth of the

Orthodox Jewish population, and thus potential demand for new houses of worship,

is most likely. The only zoning district classifications—covering a total of 5 out of

57 zoning districts—where houses of worship are allowed as of right in the

Township all are located in the largely developed downtown area—miles away from

where residents, including Orthodox Jewish residents, are moving.

         15. The cumulative effect of these amendments has been to reduce

significantly both the number of zoning districts in which houses of worship may

locate and the number of sites available for houses of worship within the remaining

districts where they may lawfully locate.




2
 As the term is used in this Complaint, “as of right” use is a use that does not require a special permit, variance, or
other discretionary action prior to development.

                                                           4
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 5 of 28 PageID: 64




      16. Since 2009, no new house of worship has been formally established in any

as of right or conditionally allowed zoning district in Toms River.

      17. These amendments especially impact options for Orthodox Jewish

residents to establish Orthodox Jewish houses of worship within walking distance

from their homes, as required by their religious beliefs, and whose houses of

worship are generally small and do not require significant acreage.

      18. Although the Township’s zoning and land use amendments have

impacted options for Orthodox Jewish residents to establish Orthodox Jewish

houses of worship, the Township has, in many areas, positively engaged with the

Orthodox Jewish community for the purposes of understanding its religious needs.

      19. The Township’s Land Use Regulations further restrict houses of worship

from operating on equal terms with nonreligious assemblies and institutions.

      20. Nonreligious assemblies and institutions such as clubs, commercial

recreation areas, shopping centers, child care centers, art, dancing and other

instructional schools, schools for vocational instruction, funeral homes, restaurants,

bars, and administrative offices and research facilities may operate as of right in

several zoning districts, while houses of worship are only conditionally allowed

(with a ten-acre minimum lot size).

      21. The Township’s Land Use Regulations exclude houses of worship from its

rural residential zoning district while conditionally allowing clubs, administrative

offices and research facilities, continuing care facilities and farmer’s markets.




                                           5
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 6 of 28 PageID: 65




      22. The Land Use Regulations conditionally allow clubs and administrative

facilities to operate in a variety of zoning districts on five-acre parcels while

requiring houses of worship to have ten acres.

      23. On March 10, 2021, the United States filed a complaint alleging that the

Township violated RLUIPA’s unreasonable limitations, equal terms and substantial

burden provisions. See ECF No. 1.

           III. Statement of Agreement on Legal and Other Terms

      24. The Parties agree that the Township constitutes a “government” under

RLUIPA, 42 U.S.C. §§ 2000cc-5(4)(A)(i), (ii).

      25. The Parties agree that the Township’s Land Use Regulations are “land

use regulations” that “limit[] or restrict[] a claimant’s use or development of land”

under RLUIPA, 42 U.S.C. §§ 2000cc-5(4)(A)(i) and 2000cc-5(5).

      26. The Parties agree that a house of worship is a “religious assembly or

institution” or “structure” under RLUIPA, 42 U.S.C. §§ 2000cc(2)(b)(l), (2)(b)(3)(B).

      27. The Parties have voluntarily agreed to resolve the United States’ claims

against the Township by entering into this Consent Order (the “Order”), as

indicated by the signatures below.

   Therefore, it is hereby ORDERED, ADJUDGED, and DECREED as follows:


                                   IV. Jurisdiction

      28. The Court has jurisdiction over this action, and may grant the relief

sought herein, under 28 U.S.C. § 1331, 28 U.S.C. § 1345, and 42 U.S.C. § 2000cc-2.

                                 V. Injunctive Relief


                                            6
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 7 of 28 PageID: 66




             a. Prohibited Conduct and Affirmative Obligation

      29. The Township, its agents, agencies, subdivisions, entities, employees,

successors, and all other persons or entities in active concert or participation with

the Township are enjoined from:

             a. Imposing or implementing a land use regulation in a manner that

                unreasonably limits religious assemblies, institutions, or structures

                within a jurisdiction;

             b. Imposing or implementing a land use regulation in a manner that

                treats a religious assembly or institution on less than equal terms

                than a nonreligious assembly or institution;

             c. Imposing or implementing a land use regulation in a manner that

                imposes a substantial burden on the religious exercise of a person,

                including a religious assembly or institution, that is not pursuant to

                a compelling governmental interest pursued in the least restrictive

                means;

             d. Otherwise engaging in any conduct that violates RLUIPA; or

             e. Coercing, intimidating, threatening, interfering with, or retaliating

                against any person in the exercise or enjoyment of, or on account of

                his or her having exercised or enjoyed, or on account of his or her

                having aided or encouraged any other person in the exercise or

                enjoyment of, any right granted or protected by RLUIPA.




                                           7
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 8 of 28 PageID: 67




      30. As soon as reasonably possible, but not more than 120 days from the date

of entry of this Consent Order, the Township shall amend its Land Use Regulations

to satisfy the requirements set forth in Appendix A.

      31. The Township shall provide a copy of the proposed amendment to its

Land Use Regulations under Paragraph 30 in draft form to the United States

within thirty (30) days of the entry of the Consent Order. If the United States

believes that the proposed amendment to the Land Use Regulations does not meet

the requirements of Appendix A, the parties shall attempt to resolve the dispute

pursuant to the process in Section VI of this Order. The Township shall not adopt

or enforce the proposed amendment to the Land Use Regulations without the

approval of the United States or until a resolution is reached in accordance with

Section VI.

      32. To comply with RLUIPA’s provisions, the Township may grant waivers,

accommodations, or adjustments to the requirements of its Land Use Regulation to

avoid imposing a substantial burden on the exercise of religion.

              b. Notice to Public

      33. Within sixty (60) days of this Order’s entry date, the Township shall

implement the following procedures to ensure notice is provided to the public of this

Order and its requirements:

              a. Signage. The Township shall post and maintain printed signs

                 within sight of each public entrance to its main municipal building




                                          8
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 9 of 28 PageID: 68




                and its Township Council, Planning Commission, and Zoning Board

                of Adjustment offices that conform in content to Appendix B;

            b. Internet Posting. The Township shall post and maintain on the

                respective internet home pages for the Township, the Planning

                Commission, Zoning Board of Adjustment, and all other zoning or

                land use bodies of the Township, a notice, in type equivalent in size

                to the majority of other type on the page, that conforms in content

                to Appendix B; and

            c. Notice to Future Religious Applicants. Upon receipt of an

                application or inquiry about a zoning or land use determination

                concerning a property intended or used for religious purposes, the

                Township Council, Planning Commission, Zoning Board of Appeals,

                and all other zoning or land use bodies of the Township shall

                provide to the applicant or the person inquiring a notice that

                conforms in content to Appendix B.

            c. Complaint Procedure

      34. Within sixty (60) days of this Order’s entry date, the Township shall

submit to the United States for review and approval a written process to address

complaints by any person who believes that the Township, the Planning

Commission, the Zoning Board of Adjustment, or other land use or zoning body of

the Township, acting through their agents or employees, may have violated

RLUIPA or otherwise discriminated on the basis of religion or burdened the



                                          9
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 10 of 28 PageID: 69




exercise of religion through the implementation of its zoning or land use laws. The

process shall include the requirements described in this Paragraph. The Township

shall implement the process within fifteen (15) days of the United States’ approval.

The Township shall accept written and oral complaints. Upon receipt of an oral

complaint, the Township shall offer and provide, but shall not require submission

of, the form attached as Appendix C and shall provide assistance in completing and

submitting the form if assistance is requested or if it is apparent to a Township

employee or staff member that assistance is needed. The Township shall respond in

writing to any written or oral complaints within fifteen (15) days of its receipt of

such complaint. The Township shall retain each original written complaint, its

records concerning each written or oral complaint, and documents and information

relating to any proposed or actual action taken by the Township in response to the

complaint.

             d. Training

      35. Within ninety (90) days of this Order’s entry date, the Township shall

provide training(s) on the requirements of this Order and RLUIPA to all Township

officers, elected and appointed officials, contractors, employees, and agents whose

duties relate to planning, zoning, permitting, construction, code enforcement, and

building occupancy, including, but not limited to, the Mayor; members of the

Township Council, Planning Commission, and Zoning Board of Adjustment; the

Planning Director and all Planning Department employees; the Zoning and

Compliance Specialist and all Code Enforcement employees; the Township Attorney



                                          10
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 11 of 28 PageID: 70




and all Township Attorney’s Office employees; and all Building Inspection

Department employees. The training need not be provided to clerical staff except

for those employees who could receive complaints, described in Paragraph 34,

against the Township. The trainings shall be conducted consistent with the

following:

             a. The training(s) shall be conducted by a qualified third-party or

                parties subject to the United States’ approval. No fewer than sixty

                (60) days after this Consent Order’s entry date, the Township shall

                submit to counsel for the United States the name of the person(s) or

                organization(s) proposed to provide the training, together with

                copies of the professional qualifications of such person(s) or

                organization(s) and copies of the materials proposed for use at the

                training;

             b. The Township shall bear all expenses associated with the training;

             c. The Township shall video-record the training(s) and maintain

                copies of the written materials provided for each training. Each

                newly elected, appointed, or hired individual covered by this

                Paragraph shall receive training within thirty (30) days after the

                date he or she enters office or begins service or employment either

                by (i) attending the next regularly scheduled live training, if it

                occurs within the thirty (30) day period, or (ii) viewing the video




                                          11
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 12 of 28 PageID: 71




                      recording of the most recent live training and receiving copies of

                      any written materials provided for that training;

                  d. The Township shall provide each person covered by this Paragraph

                      a copy of this Order at the time of the person’s training; and

                  e. The Township shall obtain a signed statement (in the form of

                      Appendix D) from each person covered by this Paragraph stating

                      that the person attended the training, received and understands

                      this Order and its mandates, and understands that a violation of

                      this Order may result in legal action against the Township. The

                      Township shall retain the original of each signed statement and

                      provide a copy of each signed statement to the United States within

                      ten (10) days of the person’s training.

                  e. Reporting, Record-Keeping, and Monitoring

         36. Within one-hundred and eighty (180) days of this Order’s entry date, and

every subsequent six (6) months, the Township shall provide a report to the United

States and the Court detailing its compliance with this Order, except the Township

shall submit the last report sixty (60) days before the Order’s expiration. 3 The

Township shall include the following information in the reports, except that the

report to the Court will describe its compliance with the terms of the Order without

additional documentary evidence:




3
  For purposes of this Consent Order, all submissions to the United States shall be sent via email to the United
States’ counsel, as instructed by the United States’ counsel.

                                                         12
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 13 of 28 PageID: 72




            a. A signed declaration by the Mayor stating that the Township has

               complied with Section V of this Order;

            b. Appropriate documentary evidence, including but not limited to the

               text of all new policies or procedures implemented as a result of the

               Order, demonstrating the Township’s compliance with Section V of

               this Order;

            c. Any complaints of religious discrimination through the

               implementation of its zoning or land use laws against the

               Township, either received as oral or written complaints described in

               Paragraph 34 or by another Township employee or official,

               including a copy of the complaint, any documents associated with

               the complaint, and any written response to the complaint by the

               Township. If the complaint has not been resolved, the Township

               shall report any efforts the Township took, or plans to take, to

               resolve the complaint; and

            d. A summary of each request or application seeking the Township’s

               consideration or approval for any land use determination

               concerning a property intended or used for religious purposes,

               indicating: (i) the application date; (ii) the applicant’s name; (iii) the

               applicant’s current address and contact information; (iv) the street

               address of the property at issue in the application or request; (v) the

               Township’s decision on the application or request, including any



                                         13
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 14 of 28 PageID: 73




                 decision on appeal; (vi) the reasons for each decision, including a

                 summary of the facts upon which the Township relied; and (vii)

                 complete copies of any minutes and audio or video recordings from

                 all meetings or hearings discussing the request or application.

      37. Within thirty (30) days of adopting any amendments or modifications to

the Township’s Land Use Regulations or to other Township rules, laws, or

ordinances that affect religious or nonreligious assembly or institution land uses,

the Township shall send copies of the enacted amendments or modifications to the

United States. Any amendment or modification must be consistent with Appendix

A and RLUIPA.

             f. Inspection of Records

      38. Upon reasonable notice to counsel for the Township, the Township shall

permit United States representatives to inspect and copy all non-privileged,

pertinent Township records, including, but not limited to, those records referenced

in this Section (Section V).

                                  VI.    Enforcement

      39. The Parties shall attempt in good faith to resolve informally any

differences regarding interpretation of or compliance with this Order prior to

seeking relief from this Court. However, if the United States believes that the

Township has failed to timely perform any act required by this Order, or to act in

conformance with any provision, whether intentionally or not, the United States

may move the Court to impose any remedy authorized at law or equity, including,



                                          14
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 15 of 28 PageID: 74




but not limited to, reasonable attorneys’ fees that may have been occasioned by the

violation or failure to perform. Absent exigent circumstances, the United States

will allow Defendants thirty (30) days to cure a violation of this Order once notified

by the United States before moving the Court for relief.

                      VII. Termination of Litigation Hold

      40. The Parties agree that, as of the date of this Order’s entry, litigation is

not “reasonably foreseeable” concerning the matters described above or in the

United States’ Complaint. If any Party previously implemented a litigation hold to

preserve documents, electronically stored information (ESI), or things related to the

matters described above or in the United States’ Complaint, the Party is no longer

required to maintain such litigation hold. Nothing in this Paragraph relieves any

Party of any other obligations imposed by this Order.

                                   VIII. Duration

      41. The duration of this Order shall be for a period of three (3) years from the

Order’s entry date.

      42. For the duration of this Order, this Court has exclusive jurisdiction over

and is the venue for any dispute relating to this Order.

      43. The Township or the Parties jointly may seek to terminate this Order

prior to the expiration of the three (3) year period noted in Paragraph 41 if

Defendants have complied with the terms in Section V of this Order, and

demonstrate that they have reached “durable compliance,” as defined below, with

this Order. At all times, Defendant shall bear the burden of demonstrating by a



                                          15
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 16 of 28 PageID: 75




preponderance of the evidence its durable compliance. “Durable compliance” means

“full, effective, and lasting compliance” with this Order continuously maintained for

at least two (2) years prior to the expiration date of the Order. To achieve full,

effective, and lasting compliance, Defendant must demonstrate that it:

             a. Complied with its commitment to adhere to RLUIPA as required in

                 Paragraphs 29 through 32;

             b. Amended its Land Use Regulations so that they satisfy the

                 requirements of Appendix A;

             c. Ensured the public received notice of the Township’s commitment

                 to the requirements of RLUIPA required in Paragraph 33;

             d. Implemented the complaint procedures described in Paragraph 34;

             e. Trained relevant personnel, as required in Paragraph 35;

             f. Maintained records and provided to counsel for the United States

                 all documents required in Paragraphs 36 through 38; and

             g. Otherwise satisfied its requirements under Section V of this Order.

      44. If the Township has reached full, effective, and lasting compliance for at

least one (1) year with a part of the Order, the Township or the Parties jointly may

agree to move the Court to terminate that part of the Order if it is sufficiently

severable from the other requirements of the Order. In determining whether there

is full, effective, and lasting compliance with a part of the Order, all of the

requirements of the Order must be assessed collectively to determine whether the

intended outcome of the part has been achieved.



                                           16
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 17 of 28 PageID: 76




      45. If, prior to the expiration date of this Order, the United States determines

that Township has failed substantially, whether intentionally or not, to satisfy the

terms of this Order, or the United States has good cause to believe that any

violations of RLUIPA are ongoing, or if the interests of justice so require, the United

States, upon notice to the Township, may seek to extend the term of this Order. If

the Court has not granted the United States’ request for extension by the time the

Order is set to expire, the Order and its terms will remain in effect until the Court

rules on the pending motion(s).

      46. The case will be dismissed with prejudice upon the expiration of this

Order.

      47. Any other time limits for performance imposed by this Order may be

extended by mutual written agreement of the Parties. The other provisions of this

Order may be modified only by motion to the Court.

                                       IX. Costs

      48. Each Party shall bear its own legal and other costs incurred in connection

with this litigation, including costs related to the preparation and performance of

this Order.

                              X. Scope and Execution

      49. This Order contains the complete agreement between the Parties. No

prior or contemporaneous communications, oral or written, between the Parties that

are not included herein shall be of any force or effect.




                                           17
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 18 of 28 PageID: 77




       50. The undersigned representatives of the Township and its counsel

represent and warrant that the Township is fully authorized to enter into this

Order.

       51. This Order is binding on Township’s successors, transferees, heirs, and

assigns.

       52. The Township shall defend this Order against any challenge by any third-

party. In the event that this Order or any of its terms are challenged in a court

other than the United States District Court for the District of New Jersey, the

Township agrees to seek removal or transfer to the United States District Court for

the District of New Jersey.

       53. The Parties agree that they shall not, individually or in combination with

another, seek to have any court declare or determine that any provision of this

Order is illegal or invalid.

       54. Should any provision of this Order be declared or determined by any court

to be illegal or invalid, the validity of the remaining parts, terms or provisions shall

not be affected, and any provision determined to be invalid or illegal shall be

stricken from the Order.




                                           18
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 19 of 28 PageID: 78



                             11th
      IT IS SO ORDERED this ________           March
                                     day of ___________________, 2021.




      ____________________________________
UNITED STATES CHIEF DISTRICT JUDGE




FOR PLAINTIFF UNITED STATES OF AMERICA

 RACHAEL A. HONIG                            PAMELA S. KARLAN
 Acting United States Attorney               Principal Deputy Assistant Attorney
 District of New Jersey                      General
                                             Civil Rights Division

 /s/ Michael E. Campion
 MICHAEL E. CAMPION
 SUSAN MILENKY                               SAMEENA SHINA MAJEED
 Assistant United States Attorneys           Chief
 United States Attorney’s Office
 District of New Jersey                      /s/ Noah D. Sacks
 970 Broad Street, Suite 700                 TAMAR HAGLER
 Newark, NJ 07102                            Deputy Chief
 Phone: (973) 645-3141                       RYAN G. LEE
 smilenky@usdoj.gov                          NOAH D. SACKS
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Rights Division
                                             150 M Street, NE
                                             Washington, DC 20530
                                             Phone: (202) 305-1901
                                             Noah.sacks@usdoj.gov




                                     19
 Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 20 of 28 PageID: 79




 FOR DEFENDANT TOWNSHIP OF TOMS RIVER, NEW JERSEY




�CU,
MAURICEB.
                                              IL�
                                             KEVIN
                                                 HEGAN
 Mayor                                        Council President




                       ASSISTANT TOWNSHIP ATTORNEY




                                        20
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 21 of 28 PageID: 80




                                                APPENDIX A
The Township shall amend its Land Use Regulations to satisfy the following
requirements:
    •    The Township will allow houses of worship as a conditional use, subject to
         obtaining a conditional use permit, in, at a minimum, the Rural Residential,
         R-90 Residential zone, R-150 Residential zone, R-200 Residential Zone, R-400
         Residential zone, R-800 Residential zone, MF-4 Multifamily Zone, MF-6
         Multifamily Zone, and MF-8 Multifamily Zone zoning districts (the
         “Conditionally Allowed Zoning Districts”). The Township may require a
         minimum lot size of two acres for houses of worship in the Conditionally
         Allowed Zoning Districts.

    •    The Township will allow houses of worship as a permitted, as of right use in,
         at a minimum, the Rural Highway Business (including RHB-AH9 and RHB-
         AH37) and Highway Business zoning districts (the “Permitted As of Right
         Zoning Districts”), subject to the same requirements as other permitted uses
         in those zoning districts. The Township may require a minimum lot size of
         one acre for houses of worship in the Permitted As of Right Zoning Districts.

    •    With respect to houses of worship that are located on lots that are not less
         than 2 acres and not more than 2.5 acres, the Township may not restrict
         houses of worship from fronting on streets classified as major collectors,
         minor collectors, minor arterials, or principal arterial roadways in the
         Conditionally Allowed Zoning Districts and Permitted As of Right Zoning
         Districts. With respect to houses of worship that are located on lots that are
         greater than 2.5 acres, the Township may not restrict houses of worship from
         fronting on streets classified as major collectors or minor arterials or
         principal arterial roadways. Otherwise, the Township may impose frontage
         requirements on houses of worship in these zoning districts 4 consistent with
         and in a manner that is not less equal than the roadway frontage
         requirements imposed on nonreligious assemblies and institutions in those
         zoning districts, such as clubs, commercial recreation areas, dancing and
         other instructional schools, funeral homes, administrative facilities,
         community centers, meeting halls, schools, colleges, universities, theaters,
         and daycares. Such roadway frontage requirements shall not unreasonably
         limit the ability of houses of worship to locate in these zoning districts.

    •    The Township may not require a minimum lot width greater than 200 feet for
         houses of worship on lots that are four acres or less in the Conditionally
         Allowed Zoning Districts and Permitted As of Right Zoning Districts.
         Otherwise, the Township may require that houses of worship in these zoning
4
  Such requirements could include restrictions on houses of worship, regardless of size, from locating on streets
classified as local collectors or local streets or on Maine Street, Shenandoah Boulevard, and Indian Hill Road.

                                                         21
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 22 of 28 PageID: 81




       districts on lots that are more than four acres have minimum lot width
       requirements consistent with and in a manner not less equal than the width
       requirements imposed on other nonreligious assemblies and institutions in
       those zoning districts, such as clubs, commercial recreation areas, dancing
       and other instructional schools, funeral homes, administrative facilities,
       community centers, meeting halls, schools, colleges, universities, theaters,
       and daycares. Such lot width requirements shall not unreasonably limit the
       ability of houses of worship to locate in these zoning districts.

   •   The Township may not require impervious coverage limits that are lower
       than 50% for houses of worship on lots that are four acres or less, that have
       fewer than 50 parking spaces, and are more than 150 feet from beaches or
       dunes, or the mean high-water line of tidal waters in the Conditionally
       Allowed Zoning Districts or Permitted As of Right Zoning Districts, unless
       the New Jersey Department of Environmental Protection determines, in
       writing, that a permit for a proposed house of worship is required under the
       Coastal Facilities Review Acts (“CAFRA”) for impervious coverage limits at or
       below these thresholds. Otherwise, the Township may require that houses of
       worship in these zoning districts that are more than four acres meet
       impervious coverage requirements consistent with and in a manner not less
       equal than the impervious coverage requirements imposed on nonreligious
       assemblies and institutions, such as clubs, community centers, meeting halls,
       schools, colleges, universities, theaters, and daycares. Such impervious
       coverage requirements shall not unreasonably limit the ability of houses of
       worship to locate in these zoning districts.

   •   The Township may impose other development criteria on houses of worship
       in the Conditionally Allowed Zoning Districts and Permitted As of Right
       Districts, including minimum lot size requirements, provided that the
       development criteria imposed on houses of worship in these zoning districts
       are consistent with and in a manner not less equal than the development
       criteria imposed on nonreligious assemblies and institutions, such as clubs,
       community centers, meeting halls, schools, colleges, universities, theaters,
       and daycares. Such other development criteria shall not unreasonably limit
       the ability of houses of worship to locate in these zoning districts.

   •   The Township may allow houses of worship by right or as a conditional use,
       or may prohibit their use, and may impose minimum lot sizes requirements,
       minimum lot widths, impervious coverage limits, roadway frontages
       requirements, and other development criteria on houses of worship in the
       Township’s zoning districts other than the Conditionally Allowed Zoning
       Districts or Permitted As of Right Zoning Districts, provided that the use and
       minimum lot size requirements, minimum lot widths, impervious coverage
       limits, roadway frontage requirements, and other development criteria

                                         22
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 23 of 28 PageID: 82




      imposed on houses of worship in these other zoning districts are consistent
      with and on terms that are not less equal than the use and minimum lot size
      requirements, minimum lot widths, impervious coverage limits, roadway
      frontage requirements, and other development criteria imposed on
      nonreligious assemblies or institutions, such as clubs, commercial recreation
      areas, dancing and other instructional schools, funeral homes, administrative
      facilities, community centers, meeting halls, schools, colleges, universities,
      theaters, and daycares in those zoning districts.




                                        23
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 24 of 28 PageID: 83




                                   APPENDIX B


  NOTICE OF CONSENT ORDER BETWEEN THE UNITED STATES AND
          THE TOWNSHIP OF TOMS RIVER, NEW JERSEY


      Consistent with the United States Constitution and the Religious
Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), the
Township of Toms River does not apply the Township’s land use
regulations in a manner that: (1) imposes a substantial burden on the free
exercise of religion, unless it is in furtherance of a compelling
governmental interest and imposed in the least restrictive means; (2)
treats religious assemblies or institutions on less than equal terms with
nonreligious assemblies or institutions; (3) discriminates against any
religious assembly or institution on the basis of religion or religious
denomination; or (4) totally excludes or unreasonably limits religious
assemblies, institutions or structures.
      On _________________, 2021, the United States District Court for the District
of New Jersey entered a Consent Order resolving a lawsuit between the United
States and the Township of Toms River, New Jersey, under the Religious Land Use
and Institutionalized Persons Act of 2000 (“RLUIPA”) based on its Land Use
Regulations’ treatment of religious assemblies and institutions, including places of
worship. A copy of the Consent Order referenced above in United States v.
Township of Toms River, et al., ______, is available on the Township’s website at
__________or the Department of Justice’s website at _________________.
       RLUIPA prohibits governments from applying land use laws in a way that
discriminates against religious uses of land, imposes unjustifiable substantial
burdens on religious exercise, treats religious assemblies or institutions on less than
equal terms with nonreligious assemblies or institutions, or totally or unreasonably
excludes religious institutions. Additional details about RLUIPA are available on
the United States Department of Justice’s RLUIPA information page, available at
https://www.justice.gov/crt/religious-land-use-and-institutionalized-persons-act.
       If you believe that the Township of Toms River, its Township Council,
Planning Commission, Zoning Board of Adjustment, any other land use or zoning
body of the Township, or any other local government or municipality, has violated
your rights under RLUIPA, please contact the U.S. Attorney’s Office for the District
of New Jersey at 855-281-3339 or the United States Department of Justice, Civil
Rights Division, at (202) 514-4713. You may also register a complaint via email to
usanj.civilrightscomplaint@usdoj.gov or rluipa.complaints@usdoj.gov, via form
                                          24
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 25 of 28 PageID: 84




online at https://www.justice.gov/usao-nj/civil-rights-enforcement, or by writing to
either of the following addresses:


    United States Attorney’s Office       United States Department of Justice
          Civil Rights Unit                      Civil Rights Division
        District of New Jersey           Housing and Civil Enforcement Section
     970 Broad Street, Suite 700                  4 Constitution Square
     Newark, New Jersey 07102                        150 M Street NE
                                                Washington, DC 20530




                                          25
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 26 of 28 PageID: 85




                                   APPENDIX C



       COMPLAINT AGAINST THE TOWNSHIP OF TOMS RIVER, NJ




Name: _______________________________________________


Address: _______________________


Telephone: _____________________


       1. Please state briefly the nature of the service or request that you made of
the Township and/or any of its boards or agencies, related to the implementation of
its zoning or land use laws (e.g., special use approval, variance, re-zoning, etc.). In
addition, please include a description of the religious land use and the assembly or
institution at issue in your request:
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________

       2. Please state briefly in what way(s) you believe that the Township, the
Township Council, Planning Commission, Zoning Board of Adjustment, or other
land use or zoning body of the Township may have violated your rights in the
exercise of your religion under the United States Constitution, federal law
(including the Religious Land Use and Institutionalized Persons Act), the New
Jersey State Constitution, New Jersey State law, or the Township’s Code or
Ordinances through the implementation of its zoning or land use laws:
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________

       3. If you believe that the Township, the Township Council, Planning
Commission, Zoning Board of Adjustment, or any other land use or zoning body of
the Township, or any other local government or municipality, has discriminated
against you in the exercise of your religion through the implementation of its zoning
or land use laws, in addition to completing this complaint form, please contact the
U.S. Attorney’s Office at 855-281-3339 or the United States Department of Justice

                                          26
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 27 of 28 PageID: 86




Civil Rights Division at: (202) 514-4713. You may also register a complaint via
email to usanj.civilrightscomplaint@usdoj.gov or rluipa.complaints@usdoj.gov or by
writing to either of the following addresses:

                                        United States Department of Justice
    United States Attorney’s Office
                                               Civil Rights Division
          Civil Rights Unit
                                       Housing and Civil Enforcement Section
        District of New Jersey
                                                4 Constitution Square
     970 Broad Street, Suite 700
                                                   150 M Street NE
     Newark, New Jersey 07102
                                              Washington, DC 20530




                                        27
Case 3:21-cv-04633-FLW-LHG Document 4 Filed 03/11/21 Page 28 of 28 PageID: 87




                                  APPENDIX D



                 CERTIFICATION OF RLUIPA TRAINING AND
                      RECEIPT OF CONSENT ORDER

       I, _________________________________, certify that I have received a copy of
the Consent Order resolving United States v. Township of Toms River, et al., Case
No. _____, filed by the United States in the United States District Court for the
District of New Jersey.

      I further certify that on ____________ I attended a training on the Religious
Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”) and the Consent
Order, that I read and understand the Consent Order, that all my questions
concerning RLUIPA and the Consent Order were answered, and that I understand
that any violation of the Consent Order or RLUIPA may result in a court action
against the Township.



 ____________________________
 (Signature)


 ____________________________
 (Print name and title)


 ____________________________
 (Date)
